DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 as being anticipated by Driscoll (U.S. Publication 20160018494).
Regarding claim 1, Driscoll discloses a method of digitally acquiring continuous-wave NMR measurements (see [0079] the operational flow includes a reception operation 710. The reception operation includes receiving a pulse of radiofrequency electromagnetic waves from a radiofrequency signal generator or signal synthesizer component of a magnetic resonant imaging or a nuclear magnetic resonant device) above 5 MHz and up to a desired sampling frequency (see [0060] the tunable radiofrequency magnetic field B.sub.1 is tunable over a portion of the 10-300 MHz range).
Allowable Subject Matter
4.	Claims 2, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record discloses or teaches the claimed combinations, or feature the following:
Re-claim 2, an algorithm to produce real and imaginary components of a signal from two measurements each of the signal and a reference waveform per cycle, the two measurements being 90 degrees separated in time.
Re-claim 9, wherein the NMR measurements are acquired using a field programmable gate array (FPGA) comprising the following steps: a) for the first point of the frequency sweep, reading reference samples x1, y1 and signal samples x2, Y2 in each ADC, and averaging many points to reduce noise; b) determining amplitude and phase of reference and signal; c) calculating the total signal component and real component; d) tuning the capacitance of the LCR circuit to the center, Larmor frequency; and e) tuning the delay so that the reference and signal are in phase; and obtain-ing Q-curves.
	Claims 3-8 and 10-15 are also objected over the prior art because of their dependencies.
Examiner Notes
5. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramirez (U.S. Publication 20190219726) discloses an apparatus for performing a nuclear magnetic resonance (NMR) experiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on Error! Unknown document property name..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Error! Unknown document property name. can be reached on Error! Unknown document property name..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAQI NASIR/
Examiner, Art Unit 2858


/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858